2017 UT App 82



               THE UTAH COURT OF APPEALS

        STATE OF UTAH, IN THE INTEREST OF P.B. AND D.B.,
            PERSONS UNDER EIGHTEEN YEARS OF AGE.


                              L.B.,
                           Appellant,
                               v.
                         STATE OF UTAH,
                           Appellee.

                      Per Curiam Opinion
                       No. 20170152-CA
                       Filed May 11, 2017

      Third District Juvenile Court, Salt Lake Department
              The Honorable Charles D. Behrens
                          No. 1119031

             Jordan Putnam, Attorney for Appellant
         Sean D. Reyes, Carol L.C. Verdoia, and John M.
               Peterson, Attorneys for Appellee
                Martha Pierce, Guardian ad Litem

Before JUDGES STEPHEN L. ROTH, KATE A. TOOMEY, and DAVID N.
                        MORTENSEN.

PER CURIAM:

¶1    L.B. (Mother) appeals the juvenile           court’s   order
terminating her parental rights. We affirm.

¶2     “[I]n order to overturn the juvenile court’s decision [to
terminate a person’s parental rights,] the result must be against
the clear weight of the evidence or leave the appellate court with
a firm and definite conviction that a mistake has been made.” In
re B.R., 2007 UT 82, ¶ 12, 171 P.3d 435 (citation and internal
                             In re P.B.


quotation marks omitted). We “review the juvenile court’s
factual findings based upon the clearly erroneous standard.” In
re E.R., 2001 UT App 66, ¶ 11, 21 P.3d 680. A finding of fact is
clearly erroneous only when, in light of the evidence supporting
the finding, it is against the clear weight of the evidence. See id.
Further, we give the juvenile court a “wide latitude of discretion
as to the judgments arrived at based upon not only the court’s
opportunity to judge credibility firsthand, but also based on the
juvenile court judges’ special training, experience and interest in
this field.” Id. (citation and internal quotation marks omitted).
Finally, “[w]hen a foundation for the court’s decision exists in
the evidence, an appellate court may not engage in a reweighing
of the evidence.” In re B.R., 2007 UT 82, ¶ 12.

¶3     Mother argues that there was insufficient evidence to
demonstrate grounds supporting termination of her parental
rights. The juvenile court based its termination decision on
several grounds, including failure of parental adjustment. See
Utah Code Ann. § 78A-6-507(1)(e) (LexisNexis 2012). The record
supports the juvenile court’s determination that there was a
failure of parental adjustment. 1 Failure of parental adjustment
“means that a parent or parents are unable or unwilling within a
reasonable time to substantially correct the circumstances,
conduct, or conditions that led to the placement of their child
outside of their home, notwithstanding reasonable and


1. Pursuant to Utah Code section 78A-6-507, the finding of any
single ground for termination is sufficient to warrant
termination of parental rights. See Utah Code Ann. § 78A-6-
507(1) (LexisNexis 2012); In re F.C., 2003 UT App 397, ¶ 6, 81 P.3d
790 (noting that any single ground is sufficient to terminate
parental rights). As a result, if there is sufficient evidence to
support any of the grounds for termination found by the juvenile
court, the termination of Mother’s rights was appropriate,
provided it was in the best interests of the children.




20170152-CA                     2                 2017 UT App 82
                            In re P.B.


appropriate efforts . . . to return the child to that home.” Id.
§ 78A-6-502(2).

¶4     Mother did very little to accomplish the goals set forth in
the service plan. While Mother did obtain a substance abuse and
mental health evaluation, she failed to comply with the essential
recommendations of that evaluation, which were meant to
address many of the underlying reasons the children were
removed from her custody. For example, the evaluation
recommended that she begin individual therapy, but there is no
evidence in the record that Mother began such therapy. Further,
Mother did not comply with the evaluation’s recommendation
that she allow the Division of Child and Family Services (DCFS)
to monitor her prescription drug use to ensure that she was not
abusing the medication. The service plan also required Mother to
submit to random drug tests, yet she submitted herself for only
one test, which she did not take because she refused to follow
the testing protocols. She also failed to provide any evidence that
she had obtained suitable housing and employment. Moreover,
due to these issues, Mother was never able to progress beyond
supervised visitation with the children, and the juvenile court
found even that to be sporadic. Ultimately, the evidence
supports the juvenile court’s determination that Mother was
unable or unwilling to remedy the circumstances that led to the
placement of the children outside of her home.

¶5      Mother next argues that it was not in the best interests of
the children to terminate her parental rights. The juvenile court’s
unchallenged findings state that the “children are in need of
stability and protection from abuse and neglect.” The children
have been residing with their maternal grandparents who have
met all of their needs. The grandparents are willing to adopt the
children and have been approved by DCFS as an adoptive home.
Conversely, as set forth above, Mother had not taken the steps
necessary to resolve the issues which led to the children being in
an out-of-home placement. As a result, the juvenile court found



20170152-CA                     3                2017 UT App 82
                             In re P.B.


that Mother was unable to provide the stability and protection
the children needed. These findings are supported by the record
and Mother presented no evidence to contradict them.
Accordingly, evidence in the record supports the juvenile court’s
determination that it was in the best interests of the children to
terminate Mother’s parental rights.

¶6      Finally, Mother argues that the juvenile court erred in
failing to find that it was strictly necessary to terminate Mother’s
parental rights. The juvenile court found that it was in the best
interests of the children to terminate Mother’s parental rights in
order to free them to be adopted. In order to free the children for
adoption it was strictly necessary for Mother’s parental rights to
be terminated. Accordingly, despite the fact that the juvenile
court made no express finding concerning the subject, the
finding was implicit because there was no other option if the
children were to be freed for adoption. Further, Mother
presented no evidence, and none appears in the record,
demonstrating that giving the grandparents permanent custody
and guardianship over the children was a viable option under
the facts of the case. Therefore, under the circumstances the
juvenile court did not err in failing to set forth a specific finding
that it was strictly necessary to terminate Mother’s parental
rights.

¶7     Affirmed.




20170152-CA                      4                 2017 UT App 82